DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the references teach “generating a remap content including a remapping attribute dynamically and in real time based on at least one of remaining instances of the content attribute with the attribute proportion meeting or exceeding the proportion threshold, having the attribute priority designated as non-removal, or a combination thereof by plotting the remapping attribute at same location coordinates and a geographic scale as the content attribute of the map content including the camping ground or the parking lot for navigating the geographic area with the remap content while a device is offline”. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In the instant case, Huang teaches generating a remap content including a remapping attribute dynamically and in real time based on at least one of remaining instances of the content attribute with the attribute proportion meeting or exceeding the .

Claim Objections
Claim 11 is objected to because of the following informalities:  The amended portion of claim 11 recites “and a graphic scale” which appears to be a typographical error for “and a geographic scale”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Publication 2004/0197021) in view of Chen (U.S. Publication 2011/0280453), Pillai (U.S. Publication 2016/0207458), and Shah (U.S. Publication 2014/0119639).

As to claim 1, Huang discloses a method of operation of a navigation system (it is noted that navigation is a preamble intended use) comprising:
determining multiple instances of a content attribute representing a feature of a map content based on an attribute index representing a listing of at least one instance of an attribute indicator (fig. 2; p. 1, section 0021-p. 2, section 0027; p. 2, section 0029; color is determined as an attribute indicator indexed in a histogram; the colors are being mapped so read on the broad definition of map content; multiple instances that could correspond to a background color are determined);
determine an attribute proportion for each of the content attribute instances relative to a content dimension based on a control unit wherein the attribute proportion represents a percentage of a content coloration of the content attribute relative to the content dimension (p. 2, section 0023; a percentage/proportion of the most common 
removing a portion of the content attribute with the attribute proportion meeting or exceeding a proportion threshold unless the content attribute representing an attribute type having an attribute priority designated as non-removal even if the attribute proportion meets or exceeds the proportion threshold wherein the proportion threshold represents a maximum limit on the percentage of the content coloration of the content attribute relative to the content dimension (fig. 2; p. 2, sections 0024-0025; the color is removed if the threshold, which reads on a maximum limit for non-removal, and other conditions, are met; the other conditions include a luminance threshold, which reads on setting an attribute priority for non-removal since the user can specifically designate a luminance below which an attribute is not removed); 
and generate a remap content including a remapping attribute dynamically and in real time based on at least one of remaining instances of the content attribute with the attribute proportion meeting or exceeding the proportion threshold, having the attribute priority designated as non-removal, or a combination thereof by plotting the remapping attribute at same location coordinates as the content attribute of the map content for a device (fig. 2; p. 1, section 0020-p. 2, section 0021; p. 2, sections 0029-0030; remaining content is remapped to a different color space based on existing RGB values, which would read on a remapping attribute; the removal step occurs directly after the comparison steps and thus this would appear to be in “real time”; each pixel location has an RGB attribute value and each RGB value is remapped to a CMYK attribute 
Huang does not disclose wherein the attribute indicator represents a symbol to indicate the content attribute included in the map content, nor does Huang disclose that the map content represents map information of a geographic area, or that content dimensions are of the map content, or plotting at a same geographic scale. Chen, however, discloses removing some attributes with attribute indicators representing symbols to indicate content attributes in map content of a geographic area (p. 17, sections 0290-0292; p. 18, section 0301; p. 19, section 0307; p. 30, section 0449; some attributes, such as those with indicators of symbols, including labels/text/graphics/etc. are removed from map content of a geographic area, based on index/listing of attributes from a legend or user; dimensions can be taken into account for background data; after conflating/remapping, a map content is at the same scale as original imagery content attributes). The motivation for this is to better detect road features. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Huang to remove some attributes with attribute indicators representing symbols to indicate content attributes in map content of a geographic area and remap to a same geographic scale in order to better detect road features as taught by Chen.
Huang does not disclose, but Pillai does disclose that the remapping is for navigating the geographic area with the remap content while a device is offline (p. 6, sections 0063-0068; p. 12, section 0129; extraneous data is removed, which is a remap operation, from an image for offline navigation). While not explicitly stated, the motivation for using offline navigation would be to enable navigation in low-signal areas, 
Huang does not disclose, but Shah does disclose a content attribute of the map content including a camping ground or a parking lot and partially removing the camping ground or parking lot (fig. 6; p. 4, section 0032; elements 604, 606, 618, and 620 are classified as potential bodies of water on a map and then the particular instance 604 is determined to be a parking lot and removed from the map). The motivation for this is to refine incorrect classifications. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Huang, Chen, and Pillai to remove an instance of a parking lot attribute in order to refine incorrect classifications as taught by Shah.

As to claim 2, Huang does not disclose, but Chen does disclose a method wherein generating the remap content includes generating the remap content according to a geographic scale of the map content (p. 4, section 0140; p. 18, section 0304; p. 22, section 0352; p. 23, section 0362-p. 24, section 0372; after background content removal, points are matched for generation of new map/imagery data to be displayed based on scale, which can read on “remap content” since was not previously aligned in the same image). The motivation for this is to prune the search space of the possible mapping between the map and imagery datasets (p. 24, section 0367). It would have been obvious to one skilled in the art before the effective filing date of the claimed 

As to claim 3, Huang discloses a method further comprising determining a content coloration based on the attribute index (p. 1, section 0021-p. 2, section 0027; color is determined as an attribute indexed in a histogram).

As to claim 4, Huang discloses a method further comprising determining a background content based on the attribute proportion meeting or exceeding the proportion threshold (p. 2, sections 0023 and 0025; background content is determined based on the threshold).

As to claim 5, Huang discloses a method wherein removing the content attribute includes removing the content attribute based on the attribute priority (p. 2, sections 0023-0024; the setting of the color threshold can read on a priority setting since it gives priority to darker or lighter background removal).

As to claim 6, Huang discloses a method further comprising generating a remapping attribute based on the content attribute excluding a background content (p. . 2, section 0025; the background color is removed if the threshold and other conditions are met; p. 2, section 0029; remaining content is remapped).



As to claim 8, Huang discloses wherein removing the content attribute includes removing the content attribute based on the attribute type of the content (p. 2, sections 0022-0025; content attributes of light background type are removed).

As to claim 9, Huang does not disclose, but Chen does disclose a method further comprising determining a map difference based on comparing the attribute proportion of the map content to the attribute proportion of a stored content (p. 29-p. 30, section 0445; attribute proportions corresponding to roads and other features are compared to stored vector imagery). The motivation for this is to measure results. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Huang to determine a map difference based on comparing the attribute proportion of the map content to the attribute proportion of a stored content in order to measure results as taught by Chen. 

As to claim 10, Huang does not disclose, but Chen does disclose further comprising determining multiple instances of a background content based on each of the attribute proportion for the content attribute meets or exceeds the proportion threshold (p. 19, section 0307; the midway point of the first identified background pixels vs. foreground pixels is used as the proportion threshold to which further clusters are 

As to claim 11, see the rejection to claim 1. Huang does not disclose, but Chen does disclose a navigation system (a mapping system can be used for navigation) as noted in the rejection to claim 2. Further, Chen discloses a processor (p. 32, section 0479) and a communication unit, coupled to the control unit, for transmitting the remap content for displaying on a device (p. 16, section 0276; p. 32, section 0477; a display is connected as an output device necessitating a communication unit to interface). The motivation for this is to allow a user to view a georeferenced raster map. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Huang to use a communication unit coupled to navigation display in order to allow a user to view a georeferenced raster map in order to as taught by Chen.

As to claim 12, see the rejection to claim 2.



As to claim 14, see the rejection to claim 4.

As to claim 15, see the rejection to claim 5.

As to claim 16, see the rejection to claim 1. Further, Huang does not disclose, but Chen does disclose implementing the instructions for execution via a non-transitory computer readable medium (p. 32, section 0479). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Huang to use a computer-readable medium as taught by Chen in order to run the instructions on different hardware systems as known in the art.

As to claim 17, see the rejection to claim 2.

As to claim 18, see the rejection to claim 3.

As to claim 19, see the rejection to claim 4.

As to claim 20, see the rejection to claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612